UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6126



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DWIGHT GOODEN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, District
Judge. (CR-91-139; CA-04-1059-A)


Submitted:   November 22, 2005            Decided:   December 2, 2005


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dwight Gooden, Appellant Pro Se.     Paul Joseph McNulty, United
States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Dwight Gooden, a federal prisoner, seeks to appeal the

district court’s order dismissing as untimely his motion filed

under 28 U.S.C. § 2255 (2000).          The order is not appealable unless

a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2000). A certificate of appealability will

not   issue     absent   “a   substantial      showing   of     the    denial    of   a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).           A prisoner

satisfies this standard by demonstrating that reasonable jurists

would    find     that    the    district      court’s    assessment        of    his

constitutional      claims      is   debatable   and     that    any    dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).             We have independently reviewed the

record and conclude that Gooden has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          DISMISSED




                                       - 2 -